Exhibit 1 AUDIOCODES LTD. NOTICE OF ANNUAL GENERAL MEETING OF SHAREHOLDERS December 3, 2008 TO THE SHAREHOLDERS OF AUDIOCODES LTD.: NOTICE IS HEREBY GIVEN that the Annual General Meeting of Shareholders (the “Meeting”) of AudioCodes Ltd., a company formed under the laws of the State of Israel (the “Company”), will be held on Wednesday, December 3, 2008 at 11:00 a.m., local time, at the principal executive offices of the Company located at 1 Hayarden Street, Airport City, Lod 70151, Israel, for the following purposes: (1) To reelect Dr. Eyal Kishon as an outside director for a period of three years; (2) Subject to approval of Proposal No. 1, to approve the grant to Dr. Eyal Kishon of options to purchase Ordinary Shares of the Company; (3) To reelect Mr. Joseph Tenne as a Class II director to serve until the 2011 Annual General Meeting of Shareholders, or until his successor is elected; (4) Subject to approval of Proposal No. 3, to approve the grant to Mr. Joseph Tenne of options to purchase Ordinary Shares of the Company; (5) To ratify the appointment of Kost Forer Gabbay & Kasierer, a member of Ernst & Young Global, as the independent auditors of the Company for the year ending December 31, 2008 and to authorize the Board of Directors (or the Audit Committee of the Board of Directors, if authorized by the Board) to determine the compensation of the auditors; and (6) To review and discuss the audited Consolidated Financial Statements of the Company for the year ended December 31, The foregoing items of business are more fully described in the Proxy Statement that will be mailed to the shareholders on or about November 4, 2008.A copy of the Proxy Statement will also be available at the following websites: http://www.tase.co.il/tase/ and http://www.magna.isa.gov.il (the "Distribution Sites").Furthermore, shareholders may obtain the Proxy Statement by contacting the Company directly, at the following telephone number: +972-3-976-4000. Each member of The Tel-Aviv Stock Exchange Ltd. (a "Member") shall e-mail, upon request and without charge, a link to the Distribution Sites, to each shareholder who is not listed in the Company's shareholder register and whose shares are held through the Member; provided that each shareholder's request shall have been submitted (a) with respect to a specific securities account, and (b) prior to the Record Date (as defined below). A shareholder whose shares are held through a Member may obtain, upon request from the Member, a certification of ownership regarding his/her/its shares.Such certification may be obtained in the Member's offices or may be sent to the shareholder by mail (subject to payment of the cost of mailing), at the election of the shareholder; provided that the shareholder's request shall have been submitted with respect to a specific securities account. Shareholders may review the detailed versions of the proposed resolutions at the offices of the Company located at 1 Hayarden Street, Airport City, Lod 70151, Israel, during regular working hours.Only shareholders who hold Ordinary Shares, nominal value NIS 0.01, of the Company at the close of business on November 3, 2008 (the "Record Date") will be entitled to notice of, and to vote at, the Meeting and any adjournments thereof.The affirmative vote of the holders of a majority of the voting power represented at the Meeting in person or by proxy is necessary for the approval of proposals (1) through (5) above.In addition, the approval of proposal (1) requires that the shareholder approval include at least one-third of the shareholders other than the Company's controlling shareholders, if any, who are present, in person or by proxy, and voting at the Meeting or, alternatively, the total shareholdings of the shareholders who vote against this proposal (excluding the votes of the Company's controlling shareholders) must not represent more than one percent of the voting rights in the Company. All shareholders of record on the Record Date are cordially invited to attend the Meeting in person.Any shareholder attending the Meeting may vote in person even if such shareholder previously signed and returned a proxy. Shareholders may sign and return proxy cards to the Company no later than December 2, FOR THE BOARD OF DIRECTORS Shabtai Adlersberg Chairman of the Board Lod, Israel November 3, 2008 AUDIOCODES LTD. PROXY STATEMENT FOR ANNUAL GENERAL MEETING OF SHAREHOLDERS December 3, 2008 The enclosed proxy is solicited on behalf of the Board of Directors of AudioCodes Ltd. (the "Company") for use at the Company's Annual General Meeting of
